DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/12/2020 is being considered by the examiner.


Claim Objections
Claims 1, and 18 are objected to because of the following informalities:
In claim 1, Line 8, the term “modifying a physical object representation in the simulation experience,” should be changed to, “modifying the physical object representation in the simulation experience”. For antecedent /indefinite issue, to avoid rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In claim 18, Line 1-2, the term “wherein the simulation adapter may be configured to adjust aspects of the simulation adapter to the physical object,” should be changed to, “wherein the simulation adapter may be configured to adjust aspects of the simulation adapter of the physical object”. For grammatical issue, to avoid rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.



Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claim 1, recites limitations that invoke 35 U.S.C. 112(f):
Claim 1; recites the limitation, “generating a simulation with a simulation device ….” [Line 1].


Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claim 1:

(i) “a simulation device” (Fig. 1A-B, and Fig. 2B, #206 called a simulation device. Paragraph [0044-0048]-a simulation device is describe as a unit wherein the characteristics profile (or information therein) transmitted by simulation profile component 204A may be received by a corresponding simulation profile component 206A. The user may alter or update one or more of the characteristics received by simulation profile component 206A. Environmental information component 206F may be used to obtain all relevant information regarding the surrounding actions, elements, or other relevant factors or aspects of the surrounding environment that may impact or be affected by the use of the physical object rather than in addition to that sensed or obtained via simulation adapter 204.). Fig. 2B, illustrates the simulation device as a device comprising of sensors and components. The sensors may further include cameras or any other component that captures environmental information. In some implementations, sensor 206G may be installed in simulation device 206. In some implementations, sensor 206G may be worn by the user or may be installed in or otherwise coupled to simulation device 206. It should be noted that although only one sensor 206G is illustrated, various embodiments contemplate the use of more than one sensor or some combination of the aforementioned sensors. (wherein the simulation device have a structure associated with a sensor #206G.). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 11 along with its dependent claims 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 11 is drawn to at least one computer readable media encoded with instructions which, when executed, cause the system to perform operations, where the at least one computer readable media encoded with instructions which, when executed, cause the system to perform operations as defined in the specification in paragraph [0072]- “In this document, the terms "computer program medium" and "computer usable medium" are used to generally refer to transitory or non-transitory media such as, for example, memory 508, storage unit 520, media 514, and channel 528. These and other various forms of computer program media or computer usable media may be involved in carrying one or more sequences of one or more instructions to a processing device for execution. Such instructions embodied on the medium, are generally referred to as "computer program code" or a "computer program product" (which may be grouped in the form of computer programs or other groupings). When executed, such instructions might enable the computing module 500 to perform features or functions of the present application as discussed herein.” thus explicitly defined to encompass both transitory and non-transitory, can be a signal or carrier wave etc; therefore, fail(s) to fall within at least one of the four categories of patent eligible subject matter. It has been understood by the office that the at least one computer readable media is the same as "computer program medium" and "computer usable medium" and that these are forms of memory which are statutory (e.g., ROM, RAM, hard drive, a hard disk, an integrated circuit assembly, magnetic tape, cartridge, optical disk, a CD or DVD, or other fixed or removable medium that is read by, written to or accessed by media drive 512. As these examples illustrate, the storage media 514 can include a computer usable storage medium having stored therein and also transitory propagating signals, per se, thus includes both transitory, and non-statutory subject matter; since the specification explicitly states are used to generally refer to transitory or non-transitory media such as. Therefore claims 11-20 do not fit within the recognized categories of statutory subject matter.  See MPEP 2106.  
The office respectfully recommend the applicant to amend claim 11 limitation “at least one computer readable media encoded with instructions which, when executed, cause the system to perform operations, where the at least one computer readable media encoded with instructions which, when executed” to reflect the limitation “a non-transitory computer readable media encoded with instructions which, when executed, cause the system to perform operations, where the at least one computer readable media encoded with instructions which, when executed”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19, and any associated dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 19 contains the trademark/trade names Bluetooth, and Wi-Fi, in line [2-3].  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is Bluetooth ®standard, and Wi-Fi, ®standard and accordingly, the identification or description is indefinite. 
For examination purposes, the claim was construed to refer to any of the various BLUETOOTH®, and Wi-Fi®, communication variant.


Claim 19 the phrase "such as" in line [3] renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claim fails to clearly state the metes and bounds of the scope of the claim. For examination purposes the office has interpreted claim 19 “the system of claim 11, wherein the characteristics profile may be transmitted from the simulation adapter wirelessly via Bluetooth, Wi-Fi, infrared communications, near field communication, or through a wired connection, such as USB.” to be “the system of claim 11, wherein the characteristics profile may be transmitted from the simulation adapter wirelessly via Bluetooth®, Wi-Fi®, infrared communications, near field communication, or through a wired connection.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-2, 4-6, 8-9, 11-12, 14-15, and 17-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks et al. (US 2010/0033427 A1), hereinafter referenced as Marks.

Regarding claim 1, Marks teaches a method for generating a simulation with a simulation device (Fig. 1-2, #102 and #105 called a computer and an image capture device. Paragraph [0053]) comprising: receiving from a simulation adapter (Fig. 1-2, and Fig. 13, #1304 and #1306 called a trigger sensor and illuminator. Paragraph [0090]), a characteristics profile associated with a physical object (Fig. 1-2 and Fig. 13, #124 and #1300 called an object and a toy gun respectively. Paragraph [0055 and 0090]) connected to the simulation adapter (Fig. 1-2 and Fig. 13. Paragraph [0056]-Marks discloses in the example shown, the video game is a target shooting game in which the person #112 wishes to aim at a target and earn points commensurate with his or her performance.  As illustrated on the display screen #110, an image #112' of the person #112 may also be placed on the display screen #110 during game play. Further in paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount.); generating a simulation experience based on the characteristics profile (Fig. 2 and Fig. 24, illustrates on the display screen an image of the person holding the gun just like the person standing in front of the display. Paragraph [0056]-Marks discloses the video game is a target shooting game in which the person #112 wishes to aim at a target and earn points commensurate with his or her performance.  As illustrated on the display screen #110, an image #112' of the person #112 may also be placed on the display screen #110 during game play.  Alternatively, the person's image #112' may be omitted from the display screen, depending on the particular device under control or game being played. In this example, the user experience may be enhanced by illustrating an image #112' of the person #112 during the target shooting exercise to present more reality during game play.  A feature of the target shooting game may be the ability for person #112 to point or direct an object #124 at particular interactive graphics on the display screen #110. Please also read paragraph [0057]); receiving movement data from the simulation adapter corresponding to movement of the physical object (Fig. 2 and Fig. 13. Paragraph [0058]-Marks discloses the object #124 will, in one embodiment, have an identifier which may be color or lights (e.g., light emitting diodes "LEDs") coupled to the object so that the program analyzing the captured digital image will easily identify the location of the object #124 (wherein the LEDs is an adaptor same as the illuminators #1306.).  Once the computer program has identified the location of the person's head #120 (H) and the location of the person's hand #122 (h), the computer program will perform computations to determine a relative angle from the image capture device position, and between the detected object #124, and the head #120. Further in paragraph [0090]-Marks discloses as the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount (wherein the change on the amount of pressure on the trigger #1302 is a change on the movement of the gun trigger #1302.).); modifying a physical object representation in the simulation experience based on the movement data (Fig. 2 and Fig. 13. Paragraph [0090]); and generating a simulation event including the modified physical object representation in the simulation experience based on the movement data (Fig. 2. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount.).  

Regarding claim 2, Marks teaches the method of claim 1, Marks further teaches further comprising matching the characteristics profile associated with the physical object to a performance profile, wherein the performance profile is representative of one or more responsive movements of the physical object in the simulation event (Fig. 2. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount (Wherein the squeezing of the trigger #1302 is the movement of the physical object the gun #1300.).).  

Regarding claim 4, Marks teaches the method of claim 1, Marks further teaches wherein the simulation adapter (Fig. 1-2, and Fig. 13, #1304 and #1306 called a trigger sensor and illuminator. Paragraph [0090]) comprise one or more sensors that sense movement of the physical object (Fig. 13. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.).  

Regarding claim 5, Marks teaches the method of claim 4, Marks further teaches wherein the one or more sensors comprise a tracking sensor that captures the movement data indicative of movement of the physical object (Fig. 13. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed (Wherein the squeezing of the trigger #1302 is the movement of the physical object the gun #1300.). Please also read paragraph [0125]-Wherein Marks discloses by interleaving communications and tracking information, a video capture device may be supplied with adequate information to compute tracking parameters for each controller and to dis- criminate between controllers. Such discrimination may be used in a video analyzer to isolate each physical controller when monitoring and tracking the position and orientation and other metrics of the controller movement.).  
 

Regarding claim 6, Marks teaches the method of claim 4, Marks further teaches further comprising receiving simulation event occurrence information from the one or more sensors (Fig. 1-2, and Fig. 13, #1304 called a trigger sensor. Paragraph [0090]), wherein the simulation event occurrence can be identified by one or more of motion information, activity information, or environment information relating to the physical object corresponding to the simulation event (Fig. 13. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed (Wherein the squeezing of the trigger #1302 is the movement of the physical object the gun #1300.).).    

Regarding claim 8, Marks teaches the method of claim 1, Marks further teaches further comprising receiving user input regarding one or more user preferences through the simulation adapter (Fig. 1-2, and Fig. 13, #1304 and #1306 called a trigger sensor and illuminator. Paragraph [0090]-Marks discloses trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount (wherein the user input preference is to change the shot mode based on the squeezing pressure on the trigger #1302.). Please also see Fig. 30).  

Regarding claim 9, Marks teaches the method of claim 8, Marks further teach wherein the one or more user preferences modify one or more characteristics indicative of the physical object (Fig. 1-2, and Fig. 13, #1304 and #1306 called a trigger sensor and illuminator. Paragraph [0090]) and the method further comprises updating the simulation experience based on the one or more modified characteristics (Fig. 2. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount. Please also see Fig. 30).  

Regarding claim 11, Marks teaches a system for a simulation device (Fig. 1-2, #102 and #105 called a computer and an image capture device. Paragraph [0053]) comprising: a processor (Fig. 5, #512 called a multiprocessor unit (MPU). Paragraph [0068]); and at least one computer readable media (Fig. 5, #514 called a memory. Paragraph [0068]) encoded with instructions which, when executed, cause the system to perform operations (Fig. 5. Paragraph [0068]-Marks discloses game console 510 may be equipped by a multiprocessor unit (MPU) #512 for control of overall console #510, main memory #514 which may be used for various program operations and for storage of data, vector calculation unit #516 for performing floating point vector calculations necessary for geometry processing, image processor #520 for generating data based on controls from MPU #512, and for outputting video signals to monitor #110 (for example a CRT), a graphics interface (GIF) #522 for carrying  out mediation and the like over a transmission bus between MPU #512 or vector calculation unit #516 and image processor #520, input/output port #524 for facilitating  reception and transmission  of a data to and from peripheral devices, internal OSD functional ROM (OS- DROM) #526 constituted by, for example, a flash memory, for performing control of a kernel or the like, and real time clock #528 having calendar and timer functions.) comprising: analyze a characteristics profile associated with a physical object (Fig. 1-2 and Fig. 13, #124 and #1300 called an object and a toy gun respectively. Paragraph [0055 and 0090]) transmitted from a simulation adapter (Fig. 1-2, and Fig. 13, #1304 and #1306 called a trigger sensor and illuminator. Paragraph [0055 and 0090]), wherein the simulation adapter is attached to the physical object (Fig. 1-2 and Fig. 13. Paragraph [0056]-Marks discloses in the example shown, the video game is a target shooting game in which the person #112 wishes to aim at a target and earn points commensurate with his or her performance.  As illustrated on the display screen #110, an image #112' of the person #112 may also be placed on the display screen #110 during game play. Further in paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount.);-- 34 -- 4827-4336-8375\1Attorney Docket No.: P285857.US.02initiate simulation events represented in a simulation experience generated based on the characteristics profile of the physical object (Fig. 2 and Fig. 24, illustrates on the display screen an image of the person holding the gun just like the person standing in front of the display. Paragraph [0056]-Marks discloses the video game is a target shooting game in which the person #112 wishes to aim at a target and earn points commensurate with his or her performance.  As illustrated on the display screen #110, an image #112' of the person #112 may also be placed on the display screen #110 during game play.  Alternatively, the person's image #112' may be omitted from the display screen, depending on the particular device under control or game being played. In this example, the user experience may be enhanced by illustrating an image #112' of the person #112 during the target shooting exercise to present more reality during game play.  A feature of the target shooting game may be the ability for person #112 to point or direct an object #124 at particular interactive graphics on the display screen #110. Further in paragraph [0119]-Marks discloses FIG. 24 illustrates a flowchart diagram #2400. The procedure begins as indicated by start block #2402 and proceeds to operation #2404 wherein a capture region may be monitored using a capture device that has video and/or audio capture capability. The procedure flows to operation #2406 wherein an input device may be detected within the capture region. An initial shape of the input device may be detected. The input device can be detected by its color or shape.); evaluate movement data delivered from the simulation adapter associated to movement of the physical object (Fig. 2 and Fig. 13. Paragraph [0058]-Marks discloses the object #124 will, in one embodiment, have an identifier which may be color or lights (e.g., light emitting diodes "LEDs") coupled to the object so that the program analyzing the captured digital image will easily identify the location of the object #124 (wherein the LEDs is an adaptor same as the illuminators #1306.).  Once the computer program has identified the location of the person's head #120 (H) and the location of the person's hand #122 (h), the computer program will perform computations to determine a relative angle from the image capture device position, and between the detected object #124, and the head #120. Further in paragraph [0090]-Marks discloses as the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed (Wherein the squeezing of the trigger #1302 is the movement of the physical object the gun #1300.) to a great amount (wherein the change on the amount of pressure on the trigger #1302 is a change on the movement of the gun trigger #1302.).); and utilize the movement data to generate a modified physical representation in the simulation experience (Fig. 2. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount.).  
  
Regarding claim 12, Marks teaches the system of claim 11, Marks further teaches wherein the simulation adapter (Fig. 1-2, and Fig. 13, #1304 and #1306 called a trigger sensor and illuminator. Paragraph [0090]) comprises a user interface (Fig. 13, #1302 called a trigger. Paragraph [0090]) with a user input element (Fig. 13, #1304 called a trigger sensor. Paragraph [0090]). 

Regarding claim 14, Marks teaches the system of claim 12, Marks further teaches wherein the user input element (Fig. 13, #1304 called a trigger sensor. Paragraph [0090]) is used to navigate through the user interface (Fig. 13, #1302 called a trigger. Paragraph [0090]) and activate the characteristics profile of the physical object (Fig. 2 and Fig. 13. Paragraph [0058]-Marks discloses the object #124 will, in one embodiment, have an identifier which may be color or lights (e.g., light emitting diodes "LEDs") coupled to the object so that the program analyzing the captured digital image will easily identify the location of the object #124 (wherein the LEDs is an adaptor same as the illuminators #1306.).  Once the computer program has identified the location of the person's head #120 (H) and the location of the person's hand #122 (h), the computer program will perform computations to determine a relative angle from the image capture device position, and between the detected object #124, and the head #120. Further in paragraph [0090]-Marks discloses as the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed (Wherein the squeezing of the trigger #1302 is the movement of the physical object the gun #1300.) to a great amount (wherein the change on the amount of pressure on the trigger #1302 is a change on the movement of the gun trigger #1302.). Further in paragraph [0119]-Marks discloses FIG. 24 illustrates a flowchart diagram #2400. The procedure begins as indicated by start block #2402 and proceeds to operation #2404 wherein a capture region may be monitored using a capture device that has video and/or audio capture capability. The procedure flows to operation #2406 wherein an input device may be detected within the capture region. An initial shape of the input device may be detected. The input device can be detected by its color or shape.).   

Regarding claim 15, Marks teaches the system of claim 11, Marks further teaches wherein the simulation adapter comprises a microphone that receives voice commands from a user (Fig. 1-2. Paragraph [0130]-Marks discloses Fig. 29b shows controller #2920 according to another embodiment, which incorporates LEDs 2922, a speaker #2924, and a microphone #2926. LEDs #2922 provide position and orientation information using an image capture device, while speaker #2924 can generate audible or ultrasonic sound, providing sound effects and /or communication using an audio monitor as described above with reference to Figs. 15-23. Microphone #2926 provides sound input to the system, which can be used for issuing voice commands, or for communicating with other players in an on-line multiplayer environment.).  

Regarding claim 17, Marks teaches the system of claim 11, Marks further teaches wherein the instructions further comprise receive a user input regarding a user preference input via the simulation adapter, wherein the user preference modifies a characteristic of the characteristics profile associated with the physical object (Fig. 2. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount.).  


Regarding claim 18, Marks teaches the system of claim 11, Marks further teaches wherein the simulation adapter may be configured to adjust aspects of the simulation adapter to the physical object (Fig. 2. Paragraph [0090]-Marks discloses Fig. 13 shows a toy gun #1300 having a trigger #1302 and trigger sensor #1304.  Trigger sensor #1304 can detect the intensity with which trigger #1302 is squeezed.  The intensity can be measured, for example, using a strain gauge or other known means, such as potentiometer and spring.  As the intensity of squeezing increases, illuminators #1306 increases in number or brightness and/or changes colors.  One possible use may be to change from a single shot mode to a repeating or "machine gun" action mode when trigger #1302 is squeezed to a great amount.).  
  

Regarding claim 19, Marks teaches the system of claim 11, Marks further teaches wherein the characteristics profile may be transmitted from the simulation adapter wirelessly via Bluetooth, Wi-Fi, infrared communications, near field communication, or through a wired connection, such as USB (Fig. 1-2, Fig. 13 and Fig. 26. Paragraph [0124]-Marks discloses a user, for example, can steer a virtual racecar by tilting the whole controller device, which can then be sensed by an image capture device as described above with reference to Figs. 1-14.  Traditionally, video game controllers provide a stream of analog signals and/or digital data over a cable or wirelessly using one or more of available infra-red or radio frequency (RF) interfaces.  For multiplayer gaming, more than one controller may be placed into electronic communication with the computer system (e.g., the game console). Further in paragraph [0125]-Marks discloses Figs. 26 and 27 show an exemplary controller #2600 that interacts with an image capture device 105 (FIG. 1).  Controller #2600 includes an interface #2602 containing a plurality of interface devices including various buttons and joysticks.  The controllers discussed herein can be either wired or wireless.  Technologies, such as WiFi, Bluetooth.TM., IR, sound, and lights may work to interface with a computer, such as a game console.  In one embodiment, controller #2600 has an LED array #2605.  The LED array may be configured in various layouts, including a 2.times.2 stack where each LEDs may be positioned at a vertex of an imaginary rectangular or square-shaped binding box.  By tracking the position and deformation of the binding box as it is projected onto the image plane produced by an image capture device, the transformation and deformations may be analyzed in a video analyzer to decipher position and orientation information of the controller.  LED array #2605 may generate infrared or visible light.).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (US 2010/0033427 A1), hereinafter referenced as Marks in view of Gaeta et al. (Patent No.: US 10,078,917 B1), hereinafter referenced as Gaeta.


Regarding claim 3, Marks teaches the method of claim 1, Although, Marks teaches wherein the simulation experience comprises at least one of a gaming experience (Fig. 2. Paragraph [0053]-Marks discloses Fig. 1 illustrates an interactive game setup #100, in accordance with one embodiment of the present invention.  The interactive game setup #100 includes a computer #102, also referred to herein as "console," that may be coupled to a display screen #110.  An image capture device #105 may be placed on top of the display screen #110 and coupled to the computer #102.), and a virtual reality (Fig. 1. Paragraph [0088]-Mark`s discloses camera #105 (FIG. 1) can detect the change in color of football #1100 and respond accordingly.  For example, a virtual player portrayed on screen #110 can squeeze his virtual football in a manner consistent with the amount of deformation of football #1100. Further in paragraph [0089]-Mark`s discloses an image of a virtual ball player #1206 may be presented on screen #110.  The action of virtual ball player #1206 may be synchronized with the action of user #1202.  At each bounce of deformable object #900, the deformed portions of the ball are illuminated as shown at #1204, wherein the shaded areas represent increased illumination.  Virtual player #1206 bounces virtual ball #900' which also "illuminates" or changes color as shown at #1208.).
Marks fail to explicitly teach wherein the simulation experience comprises at least one of an augmented reality, and a product testing.
However, Gaeta explicitly teaches wherein the simulation experience comprises at least one of an augmented reality (AR), and product testing (Fig. 16A-B. Col. 25, Line [4-22]-Gaeta discloses some embodiments described herein enable the novel simulation of augmented reality using virtual reality goggles.  Such a simulation may be useful in the creation, generation, and/or testing of augmented reality-related content by allowing a creator of the content (e.g., a director) to understand and visualize how the augmented reality content interacts and/or blends with an environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Marks of having a method for generating a simulation with a simulation device comprising: receiving from a simulation adapter, a characteristics profile associated with a physical object connected to the simulation adapter; generating a 
Wherein having Marks`s simulation system wherein the simulation experience comprises at least one of an augmented reality (AR), and product testing.
The motivation behind the modification would have been to obtain a gaming system that enhances personalized simulation, with easy updates and interaction, since Marks gaming system have a virtual reality part and Gaeta is an augmented reality (AR) gaming system. Please see Marks et al. (US 2010/0033427 A1), Paragraph [0007] and Gaeta et al. (Patent No.: US 10,078,917 B1), Col. 1, Line [50-63].

Regarding claim 16, Marks teaches the system of claim 11, Although, Marks teaches wherein the simulation experience comprises at least one of a virtual reality (Fig. 1. Paragraph [0088]-Mark`s discloses camera #105 (FIG. 1) can detect the change in color of football #1100 and respond accordingly.  For example, a virtual player portrayed on screen #110 can squeeze his virtual football in a manner consistent with the amount of deformation of football #1100. Further in paragraph [0089]-Mark`s discloses an image of a virtual ball player #1206 may be presented on screen #110.  The action of virtual ball player #1206 may be synchronized with the action of user #1202.  At each bounce of deformable object #900, the deformed portions of the ball are illuminated as shown at #1204, wherein the shaded areas represent increased illumination.  Virtual player #1206 bounces virtual ball #900' which also "illuminates" or changes color as shown at #1208.), or a gaming experience (Fig. 2. Paragraph [0053]-Marks discloses Fig. 1 illustrates an interactive game setup #100, in accordance with one embodiment of the present invention.  The interactive game setup #100 includes a computer #102, also referred to herein as "console," that may be coupled to a display screen #110.  An image capture device #105 may be placed on top of the display screen #110 and coupled to the computer #102.).  
Marks fail to explicitly teach wherein the simulation experience comprises at least one of an augmented reality, or a product testing.  
However, Gaeta explicitly teaches wherein the simulation experience comprises at least one of an augmented reality (AR), or product testing (Fig. 16A-B. Col. 25, Line [4-22]-Gaeta discloses some embodiments described herein enable the novel simulation of augmented reality using virtual reality goggles.  Such a simulation may be useful in the creation, generation, and/or testing of augmented reality-related content by allowing a creator of the content (e.g., a director) to understand and visualize how the augmented reality content interacts and/or blends with an environment.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Marks of having a system for a simulation device comprising: a processor; and at least one computer readable media encoded with instructions which, when executed, cause the system to perform operations comprising: analyze a characteristics profile associated with a physical object transmitted from a simulation adapter, wherein the simulation adapter is attached to the physical object; initiate simulation events represented in a simulation experience generated based on the characteristics profile of the physical object; evaluate movement data delivered from the simulation adapter associated to movement of the physical object; and utilize the movement data to generate a modified physical representation in the simulation experience, with the teachings of Gaeta of having wherein the simulation experience comprises at least one of an augmented reality (AR), and product testing.
Wherein having Marks`s simulation system wherein the simulation experience comprises at least one of an augmented reality (AR), and product testing.
The motivation behind the modification would have been to obtain a gaming system that enhances personalized simulation, with easy updates and interaction, since Marks gaming system have a virtual reality part and Gaeta is an augmented reality (AR) gaming system. Please see Marks et al. (US .

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (US 2010/0033427 A1), hereinafter referenced as Marks in view of Mettler (US 20150141178 A1), hereinafter referenced as Mettler.


Regarding claim 7, Marks teaches the method of claim 1, Although, Marks teaches wherein the simulation adapter comprises one or more sensors and a physical object. Marks fail to explicitly teach wherein the simulation adapter comprises one or more sensors that obtain environmental conditions relative to the physical object.  
However, Mettler explicitly teaches wherein the simulation adapter comprises one or more sensors (Fig. 6, #48 called a racket sensor. Paragraph [0052]) that obtain environmental conditions relative to the physical object (Fig. 6. Paragraph [0052]-Mettler discloses Racket sensor #48 is used to determine the aerodynamic forces and moments (or torques) on racket system #12, as a function of racket orientation and flow velocity V. Alternatively, strut sensor #49 may be used, where strut sensor #49 is coupled to racket system #12 via strut #46 and vertical support #47, inside fairing #44.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Marks of having a method for generating a simulation with a simulation device comprising: receiving from a simulation adapter, a characteristics profile associated with a physical object connected to the simulation adapter; generating a simulation experience based on the characteristics profile of the physical object; receiving movement data from the simulation adapter corresponding to movement of the physical object; modifying a physical object representation in the simulation experience based on the movement data; and generating a simulation event including the modified physical object representation in the simulation experience based 
Wherein having Marks`s simulation system wherein the simulation adapter comprises one or more sensors that obtain environmental conditions relative to the physical object.
The motivation behind the modification would have been to obtain a gaming system that enhances personalized simulation, with easy updates and interaction, since Marks gaming system have a virtual reality part and Mettler is an inertial sensor-based racket tracking and stroke analysis system. Please see Marks et al. (US 2010/0033427 A1), Paragraph [0007] and Mettler (US 20150141178 A1) Paragraph [0002].


Claims 10, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (US 2010/0033427 A1), hereinafter referenced as Marks in view of Bala et al. (US 2014/0274313 A1), hereinafter referenced as Bala.


Regarding claim 10, Marks teaches the method of claim 1, Marks fail to explicitly teach further comprising presenting at least one of: an option to purchase an updated virtual representation of the physical object; or an option to purchase a real-world analog commensurate with the virtual representation of the physical object. 
However, Bala explicitly teaches further comprising presenting at least one of: an option to purchase an updated virtual representation of the physical object; or an option to purchase a real-world analog commensurate with the virtual representation of the physical object (Fig. 11. Paragraph [0092-0093]-Bala discloses in block 1130, the process determines whether the user previously purchased a virtual toy #131 corresponding to the purchased physical toy #121.  The process does this, for example, by comparing the identification data of the physical toy #121 with identification data of virtual toys previously purchased by the user.  If the user did not previously purchase a virtual toy #131 corresponding to the purchased physical toy #121, the process returns.  If the user previously purchased a virtual toy #131 corresponding to the purchased physical toy #121, the process proceeds to block #1140. In block 1140, the process makes available in the gaming platform the virtual toy #131 corresponding to the purchased physical toy #121 (wherein the purchasing of new physical and virtual objects is updating the virtual representation of the physical object. Please also read paragraph [0005]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Marks of having a method for generating a simulation with a simulation device comprising: receiving from a simulation adapter, a characteristics profile associated with a physical object connected to the simulation adapter; generating a simulation experience based on the characteristics profile of the physical object; receiving movement data from the simulation adapter corresponding to movement of the physical object; modifying a physical object representation in the simulation experience based on the movement data; and generating a simulation event including the modified physical object representation in the simulation experience based on the movement data, with the teachings of Bala of having wherein further comprising presenting at least one of: an option to purchase an updated virtual representation of the physical object; or an option to purchase a real-world analog commensurate with the virtual representation of the physical object.
Wherein having Marks`s simulation system wherein further comprising presenting at least one of: an option to purchase an updated virtual representation of the physical object; or an option to purchase a real-world analog commensurate with the virtual representation of the physical object.
The motivation behind the modification would have been to obtain a gaming system that enhances personalized simulation, with easy updates and interaction, since Marks gaming system have a virtual reality part and Bala is a gaming system that have a remote system web based game play featuring the virtual toy. Please see Marks et al. (US 2010/0033427 A1), Paragraph [0007] and Bala et al. (US 2014/0274313 A1), Paragraph [0005].

Regarding claim 20, Marks teaches the system of claim 11, Marks fail to explicitly teach wherein the simulation adapter transmits a base-level characteristic profile of the simulation experience 
However, Bala explicitly teaches wherein the simulation adapter transmits a base-level characteristic profile of the simulation experience and upon a user engaging in a transaction, the simulation experience may unlock other versions of the simulation experience (Fig. 1-2. Paragraph [0039 and 0092-0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Marks of having a system for a simulation device comprising: a processor; and at least one computer readable media encoded with instructions which, when executed, cause the system to perform operations comprising: analyze a characteristics profile associated with a physical object transmitted from a simulation adapter, wherein the simulation adapter is attached to the physical object; initiate simulation events represented in a simulation experience generated based on the characteristics profile of the physical object; evaluate movement data delivered from the simulation adapter associated to movement of the physical object; and utilize the movement data to generate a modified physical representation in the simulation experience, with the teachings of Bala of having wherein the simulation adapter transmits a base-level characteristic profile of the simulation experience and upon a user engaging in a transaction, the simulation experience may unlock other versions of the simulation experience.
Wherein having Marks`s simulation system wherein the simulation adapter transmits a base-level characteristic profile of the simulation experience and upon a user engaging in a transaction, the simulation experience may unlock other versions of the simulation experience.
The motivation behind the modification would have been to obtain a gaming system that enhances personalized simulation, with easy updates and interaction, since Marks gaming system have a virtual reality part and Bala is a gaming system that have a remote system web based game play featuring the virtual toy. Please see Marks et al. (US 2010/0033427 A1), Paragraph [0007] and Bala et al. (US 2014/0274313 A1), Paragraph [0005].


Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Marks et al. (US 2010/0033427 A1), hereinafter referenced as Marks in view of Argiro et al. (US 2013/0303281 A1), hereinafter referenced as Argiro.

 
Regarding claim 13, Marks teaches the system of claim 12, Marks fail to explicitly teach wherein the user input element is a touchscreen.
However, Argiro explicitly teaches wherein the user input element is a touchscreen (Fig. 1, #102 called a touchscreen device. Paragraph [0033]-Argiro discloses Fig. 1 represents four primary components of the video-game console disposition for allied touchscreen devices: 1) a wired and/or wireless remote controller input #100; 2) a central video-game console #101 that pairs with an allied touchscreen device #102 and an omnidirectional base #103 that potentially houses said allied touchscreen device #102 and is designed to mechanically reproduce--in a correlative manner; a reflex manipulation under certain mechanically-inclined operating environments--the motion-based influence #113 of a remote controller input #100 on an allied touchscreen device #102 mounted thereon.).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Marks of having a system for a simulation device comprising: a processor; and at least one computer readable media encoded with instructions which, when executed, cause the system to perform operations comprising: analyze a characteristics profile associated with a physical object transmitted from a simulation adapter, wherein the simulation adapter is attached to the physical object; initiate simulation events represented in a simulation experience generated based on the characteristics profile of the physical object; evaluate movement data delivered from the simulation adapter associated to movement of the physical object; and utilize the movement data to generate a modified physical representation in the simulation experience, with the teachings of Argiro of having wherein the user input element is a touchscreen.
Wherein having Marks`s simulation system wherein the user input element is a touchscreen.




 Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	BURDEA et al.  (US 2008/0281633 A1)- The present invention relates to a system and method for periodic evaluation and telerehabilitation in which a portable device is adapted to be held or coupled to a body part.  For example, the portable device can be a cell phone.  The body part can be, for example, the hand, ankle, torso, forearm or upper arm.  An animated or virtual reality sequence forming a videogame runs or the portable device.....  ...... (Fig. 1. Abstract). 
(b)	Chen et al. (US 2006/0245649 A1)- A characteristics-based image recognition method for recognizing objects in an image is implemented using an image sensor and a register.  The image sensor has a plurality of pixel sensing elements.  The method includes: setting a grayscale threshold value of the image; acquiring pixel values of each row sequentially in the image; identifying a background region and linear image segments of the objects in the image according to the grayscale threshold value.  ........... (Fig. 1. Abstract). 
(c)	Geisner et al. (US 2013/0095924 A1)- Technology is described for providing a personalized sport performance experience with three dimensional (3D) virtual data displayed by a near-eye, augmented reality display of a personal audiovisual (A/V) apparatus.  A physical movement recommendation is determined for the user performing a sport based on skills data for the user for the sport, physical characteristics of the user, and 3D space positions for at least one or more sport objects......  ...... (Fig. 6. Abstract). 
(d)	Loduca (Patent No.: US 10,071,281 B1)- Disclosed are systems, devices, and methods for using virtual or augmented reality in sports training, an exemplary method including detecting a position of a real ball, determining a trajectory for a virtual ball, the trajectory intersecting with the detected position of the real ball, displaying, by a virtual or augmented reality display device, a virtual pitch of the virtual ball along the trajectory intersecting with the detected position of the real ball, detecting, by a sensor included in a glove worn by the player, vibrations caused by an impact between a bat held by the player and the real ball......  ...... (Fig. 1. Abstract).
(e)	Mikhailov (US 2012/0268360 A1) - Methods, systems, and computer programs for configuring a computer program based on user are provided.  One method includes an operation for detecting, by a controller, an object carried by a user, where the object includes a parameter value--e.g., a radio-frequency identification (RFID) tag--that uniquely identifies the object from a plurality of objects..... ...... (Fig. 1. Abstract). 
(e)	Zalewski et al. (US 2006/0252541 A1) - Methods and systems for interactive interfacing with a computer gaming system are provided.  The computer gaming system includes a video capture device for capturing image data.  One method includes displaying an input device to the video capture device, where the input device has a plurality of lights that are modulated so as to convey positioning of the input device and communication data that is to be interpreted by the computer gaming system based on analysis of the captured image data and a state of the plurality of lights...... ...... (Fig. 1. Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar)) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628